                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             at CHATTANOOGA

 CARLTON B. PARKS,         )
                           )
      Plaintiff,           )
                           )                         Case No. 1:19-cv-00349
 v.                        )
                           )                         Judge Matthew F. Leitman
 JEFFREY J. LYASH, et al., )                         Magistrate Judge Steger
                           )
      Defendants.          )
                           )
 ——————————————————)

  ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
  AND RECOMMENDATION (ECF No. 30) AND (2) GRANTING IN PART
              AND DENYING IN PART DEFENDANTS’
                MOTION TO DISMISS (ECF No. 18)

       In this action, Plaintiff Carlton B. Parks brings claims of, among other things,

 employment discrimination, age discrimination, and racial discrimination against

 the Defendants. (See Am. Compl., ECF No. 17.) On June 11, 2020, the Defendants

 moved to dismiss Parks’ Amended Complaint pursuant to Federal Rules of Civil

 Procedure 4(m), 12(b)(5), and 12(b)(6). (See Mot. to Dismiss, ECF No. 18).

       On February 8, 2021, the assigned Magistrate Judge issued a report and

 recommendation in which he recommended that the Court grant Defendants’ motion

 in part and deny the motion in part (the “R&R”). (See R&R, ECF No. 30.) More

 specifically, the Magistrate Judge recommended that the Court dismiss Parks’ claims

 under Title VII of the Civil Rights Act of 1964 and his claims under the Age
                                           1
Case 1:19-cv-00349-MFL-CHS Document 34 Filed 03/16/21 Page 1 of 3 PageID #: 308
 Discrimination in Employment Act that he brought against Defendants John Terry,

 Edward Spoone, Kristi Foxx, and Jamie Lynch. (See id., PageID.266.)             The

 Magistrate Judge recommended that the Court deny the motion to dismiss in all other

 respects. (See id.)

       At the conclusion of the R&R, the Magistrate informed the parties that if they

 wanted to seek review of his recommendation, they needed to file specific objections

 with the Court within fourteen days. (See id., PageID.266 n.6.)

       Neither party has filed an objection to the R&R. The failure to object to an

 R&R releases the Court from its duty to independently review the matter. See

 Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

 to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

 Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

 Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

       Because neither party has filed an objection to the R&R, IT IS HEREBY

 ORDERED that the Magistrate Judge’s recommendation to grant Defendants’

 motion to dismiss in part and to deny the motion to dismiss in part is ADOPTED.

       IT IS FURTHER ORDERED that (1) Defendants’ motion to dismiss is

 GRANTED to the extent that it seeks dismissal of Parks’ Title VII and Age

 Discrimination in Employment Act claims brought against John Terry, Edward




                                          2
Case 1:19-cv-00349-MFL-CHS Document 34 Filed 03/16/21 Page 2 of 3 PageID #: 309
 Spoone, Kristi Foxx, and Jamie Lynch and (2) Defendants’ motion to dismiss is

 DENIED in all other respects.

       IT IS SO ORDERED.

                                    s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SITTING BY SPECIAL DESIGNATION

 Dated: March 16, 2021




                                      3
Case 1:19-cv-00349-MFL-CHS Document 34 Filed 03/16/21 Page 3 of 3 PageID #: 310
